           Case 3:19-cv-01351-MC                Document 18           Filed 02/15/21         Page 1 of 7




                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON


THE ESTATE OF BEVERLY B.,1

                  Plaintiff,                                              Civ. No. 3:19-cv-01351-MC

         v.                                                                OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Beverly B. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for disability

insurance benefits (“DIB”) and disabled widow’s benefits (“DWB”) under Title II of the Social

Security Act. This Court has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3). The issue

before the Court is whether the Administrative Law Judge (“ALJ”) erred in finding that Plaintiff

had acquired transferable skills in previous work. Because Plaintiff forfeited this argument, the

Commissioner’s decision is AFFIRMED.

                          PROCEDURAL AND FACTUAL BACKGROUND

         Plaintiff applied for DIB and DWB on January 19, 2011, alleging disability since July 1,

2002. Tr. 163-64, 166.2 Her claim was denied initially and upon reconsideration. Tr. 103, 108,
1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in this case.

1 – OPINION AND ORDER
           Case 3:19-cv-01351-MC               Document 18           Filed 02/15/21         Page 2 of 7




118, 122. Plaintiff timely requested a hearing before an Administrative Law Judge (“ALJ”) and

appeared before the Honorable Rudolph Murgo on October 16, 2012, with a supplemental

hearing on October 24, 2012.3 Tr. 2164, 2189. The ALJ issued a “partially favorable” decision,

finding Plaintiff was not disabled prior to January 2, 2012, but became disabled on that date and

was disabled until her death on March 29, 2012. Tr. 95; see Tr. 170. To be eligible for DIB,

Plaintiff must have become disabled by September 30, 2008, the date she was last insured. Tr.

21, 32. To be eligible for DWB, Plaintiff must have become disabled by January 31, 2012. Tr.

85-86. The ALJ noted that Plaintiff’s disability did not extend through the five full month

waiting period under 20 CFR §§ 404.315(a)(4) and 404.335(c)(2). Tr. 96.

         Plaintiff sought review from the Appeals Council. Tr. 140. The Appeals Council

remanded the case on September 30, 2016, stating that because the file was incomplete, the

Appeals Council could not act on the request for review. Tr. 145, 143. A supplemental hearing

was held before ALJ Murgo on December 4, 2017. Tr. 2215. The ALJ issued another “partially

favorable” decision; this time finding Plaintiff was not disabled until January 12, 2012. Tr. 30,

31. Again, the ALJ noted that Plaintiff’s disability did not meet the waiting period. Id.

         Plaintiff again sought review from the Appeals Council. Tr. 2161. Plaintiff’s request for

review was denied on July 19, 2019, rendering the ALJ’s decision final. Tr. 7. Plaintiff now

seeks judicial review of the ALJ’s decision. Plaintiff was 50 years old at the time of her alleged

disability onset. Tr. 32. Plaintiff was 56 years old on the date last insured. Id. Plaintiff completed

one year of college and previously worked as a customer service representative. Tr. 183. Plaintiff



2
  “Tr.” refers to the Transcript of Social Security Administrative Record, ECF No. 14, provided by the
Commissioner.
3
  Plaintiff passed away before the hearing and a substitute party appeared at all hearings in this case.

2 – OPINION AND ORDER
         Case 3:19-cv-01351-MC           Document 18       Filed 02/15/21      Page 3 of 7




alleges disability due to spinal stenosis, fibromyalgia, degenerative disc disease, osteoarthritis,

diabetes, hypertension, sleep apnea, and vision disorder. Tr. 188.

                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

See 42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004). “Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978,

980 (9th Cir. 1997)). To determine whether substantial evidence exists, the court reviews the

administrative record as a whole, weighing both the evidence that supports and that which

detracts from the ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing

Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably

support either affirming or reversing,’ the reviewing court ‘may not substitute its judgment’ for

that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir.

2014) (quoting Reddick v. Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                           DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that



3 – OPINION AND ORDER
         Case 3:19-cv-01351-MC          Document 18       Filed 02/15/21     Page 4 of 7




the claimant can make an adjustment to other work existing in significant numbers in the

national economy after considering the claimant’s residual functional capacity (“RFC”), age,

education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to

meet this burden, then the claimant is considered disabled. Id.

       Because Plaintiff stipulates to the ALJ’s findings at steps one through four, the issue

remaining is whether the ALJ’s step five findings were supported by substantial evidence. Pl.’s

Opening Brief 4, ECF No. 15. Here, the ALJ found that Plaintiff “acquired work skills from past

relevant work.” Tr. 28. The ALJ relied on vocational expert (“VE”) testimony about Plaintiff’s

previous work as an administrative clerk, which “included transferable skills.” Id. The ALJ then

found that “there were jobs that existed in significant numbers in the national economy that

[Plaintiff] could have performed.” Id. These jobs included appointment clerk, receptionist, and

data entry clerk. Tr. 29. ALJ Murgo noted that “[s]uch work required very little vocational

adjustment in terms of tools, work processes, work settings or the industry.” Id. Accordingly, the

ALJ found Plaintiff to be non-disabled prior to January 12, 2012. Id.

       Plaintiff’s sole argument rests on whether the ALJ made sufficient findings regarding

Plaintiff’s transferable skills. Even when an ALJ relies on the testimony of a vocational expert,

the ALJ must still make specific findings that the plaintiff has transferable skills. Bray v. Comm'r

of Soc. Sec. Admin., 554 F.3d 1219, 1225 (9th Cir. 2009). Although the ALJ made an explicit

finding that Plaintiff had transferable work skills, based on the testimony of two VEs, Plaintiff

argues that the ALJ erred by not listing the specific skills. Indeed, SSR 82-41 requires that

“[w]hen a finding is made that a claimant has transferable skills, the acquired work skills must be

identified, and specific occupations to which the acquired work skills are transferable must be



4 – OPINION AND ORDER
           Case 3:19-cv-01351-MC          Document 18        Filed 02/15/21    Page 5 of 7




cited in the… ALJ’s decision.” SSR 82-41, 1982 WL 31389. Defendant argues that Plaintiff

forfeited this argument by failing to take issue with the VE testimony regarding Plaintiff’s

transferable skills during the administrative proceedings.

          Claimants who dispute the factual basis of a vocational expert’s testimony must raise this

challenge in the administrative proceedings. Shaibi v. Berryhill, F.3d 1102, 1103 (9th Cir. 2017).

During the administrative hearing in Shaibi, the VE gave three representative occupations. Id. at

1104. The VE testified that those occupations existed in significant numbers in both the regional

and national economies, giving numbers for each. Id. “Although [Shaibi’s attorney] cross-

examined the VE briefly, he did not suggest the VE’s job estimates were inaccurate, nor did he

inquire as to the evidentiary basis for those job numbers.” Id. Shaibi was found to be non-

disabled and appealed the decision in the District Court. There, for the first time, Shaibi argued

that the ALJ erred in crediting the VE’s testimony regarding the number of existing jobs in the

national economy, citing discrepancies between the VE testimony and job estimates published by

the U.S. Census Bureau and the Bureau of Labor Statistics. Id. at 1105. The Ninth Circuit held

that Shaibi had forfeited his challenge to the VE’s job numbers because he had failed to raise the

issue during the administrative hearing. Id. at 1108-09. “‘[A]t least when claimants are

represented by counsel, they must raise all issues and evidence at their administrative hearings in

order to preserve them on appeal.’” Id. at 1109 (quoting Meanel v. Apfel, 172 F.3d 1111 (9th Cir.

1999)).

          Plaintiff argues that the recent Ninth Circuit decision in Maxwell v. Saul overrules Shaibi.

Maxwell v. Saul, 971 F.3d 1128 (9th Cir. 2020). The issue in Maxwell was whether two

occupations constituted a significant range of work. Id. at 1129. The vocational expert testified



5 – OPINION AND ORDER
         Case 3:19-cv-01351-MC          Document 18        Filed 02/15/21     Page 6 of 7




that Maxwell’s skills were transferable to only two occupations; as a sales representative for

commercial equipment and as a sales person for burial needs. Id. The ALJ found that this

represented a “significant range of work.” Id. On appeal, Maxwell argued that two occupations

were not sufficient to satisfy the “significant range of work” requirement. Id. The Ninth Circuit

held that Maxwell had not forfeited the issue, reasoning that to find otherwise would be

“task[ing] claimants with objecting to the ALJ’s decision before it is written.” Id. at 1130.

       Maxwell does not apply here. In Maxwell, the plaintiff objected to the ALJ’s finding, but

did not dispute the underlying factual basis for the conclusion. Here, as in Shaibi, Plaintiff

objects to the facts underlying the ALJ’s finding.

       ALJ Murgo took testimony from two vocational experts, at hearings on October 24, 2012

and December 4, 2017. Tr. 2174-87, 2221-26. At each hearing, counsel for Plaintiff was present

and had the opportunity to cross-examine the VE. Id. At the October 24, 2012 hearing, Plaintiff’s

counsel questioned the VE regarding the details of Plaintiff’s past work experience as well as the

requirements for computer use and acuity in hypothetical jobs. Tr. 2179, 2184-87. Counsel did

not, however, take issue with the VE’s testimony that “[t]here would be transferable skills to

sedentary.” Tr. 2181. Counsel was also given the opportunity to cross-examine the VE at the

December 4, 2017 supplemental hearing and had “[n]o questions for the vocational expert.” Tr.

2226. If Plaintiff believed that the VE’s testimony regarding transferable skills was wrong,

counsel should have raised the issue during the administrative proceedings. By failing to do so,

Plaintiff forfeited it on appeal. Cf. Shaibi, 883 F.3d at 1110 (“Shaibi did not even obliquely

suggest that the VE’s job estimates might be unreliable at any point during the administrative

proceedings. His claim is therefore forfeited.”).



6 – OPINION AND ORDER
         Case 3:19-cv-01351-MC           Document 18       Filed 02/15/21      Page 7 of 7




       Even if Plaintiff had not forfeited the argument, the ALJ made an explicit finding that

Plaintiff had transferable skills, as required by Bray. This finding was supported by substantial

evidence. The VE looked at Plaintiff’s past work as an administrative clerk and testified that

“[t]here would be transferable skills to sedentary” work. Tr. 2180-81. The VE also testified that

there would not have been any vocational adjustment required for a receptionist, one of the

representative occupations. Tr. 2183-84. SSR 82-41 also supports the finding that Plaintiff had

transferable skills. SSR 82-41 specifically references the clerical skills of an administrative clerk

that “may be readily transferable to such semiskilled sedentary occupations as typist, clerk-typist

and insurance-auditing control clerk.” SSR 82-41 further notes that job skills in clerical and

administrative types of jobs “have universal applicability across industry lines.” To the extent the

ALJ erred by failing to explicitly list transferable skills, such error was harmless.

                                          CONCLUSION

       For these reasons, the Commissioner’s final decision is AFFIRMED.


IT IS SO ORDERED.



       DATED this 15th day of February 2021.




                                               s/ Michael J. McShane
                                               Michael J. McShane
                                               United States District Judge




7 – OPINION AND ORDER
